

 SCON 45 ENR: Providing for the use of the catafalque situated in the crypt beneath the Rotunda of the Capitol in connection with memorial services to be conducted in the Supreme Court Building and the Capitol for the late honorable Ruth Bader Ginsburg, Associate Justice of the United States Supreme Court.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. CON. RES. 45IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Agreed toCONCURRENT RESOLUTIONProviding for the use of the catafalque situated in the crypt beneath the Rotunda of the Capitol in connection with memorial services to be conducted in the Supreme Court Building and the Capitol for the late honorable Ruth Bader Ginsburg, Associate Justice of the United States Supreme Court.That the Architect of the Capitol is authorized and directed to transfer to the custody of the Supreme Court of the United States the catafalque which is situated in the crypt beneath the Rotunda of the Capitol so that such catafalque may be used in the Supreme Court Building in connection with services to be conducted there for the late honorable Ruth Bader Ginsburg, Associate Justice of the United States Supreme Court. The custody of the catafalque shall then be returned to the Architect of the Capitol to be used in connection with such services to be conducted in National Statuary Hall.Secretary of the SenateClerk of the House of Representatives